Detailed Action
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(2)  the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122 (b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention

Claims 21, 31 and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rodgers (US 2019/0321727 A1).
Regarding claim 21, Rodgers discloses a method performed by a computing device (Abstract), the method comprising obtaining at least one of actual user input to an interactive application or output by the interactive application (702), inputting the actual user input or the output to a particular user interaction model, the particular user interaction model having been adapted to a particular user (¶ [0143]: simulation model uses machine learning to train itself to accurately model a particular user’s in-game behavior), generating automated user inputs for the interactive application using the particular user interaction model and in at least one instance, providing the automated user inputs to the interactive application in place of further actual input from the particular user (712).
Regarding claim 31, Rodgers discloses a system comprising a hardware processing unit and a storage resource storing computer-readable instructions (Fig. 1) which, when executed by the hardware processing unit, cause the hardware processing unit to using previously received actual user inputs provided by a particular user to an application (702), generate automated user inputs for the application using a particular user interaction model that has been adapted to the particular user (¶ [0143]: simulation model uses machine learning to train itself to accurately model a particular user’s in-game behavior), and in one or more instances, substitute the automated user inputs for one or more actual user inputs to the application (712).
Regarding claim 39, Rodgers discloses a computer-readable storage medium storing computer-readable instructions (Fig. 1) which, when executed by a hardware processing unit (Fig. 1), cause the hardware processing unit to perform acts comprising receiving video output of an interactive application (706), receiving actual user inputs to the interactive application provided by a particular user (¶ [0143]: simulation model uses machine learning to train itself to accurately model a particular user’s in-game behavior), detecting a disruption that impacts receipt of further actual user inputs by the interactive application (750), providing the video output of the interactive application and the actual user inputs to a particular user interaction model that has been adapted for the particular user (802), obtaining predicted user inputs from the particular user interaction model (708) and providing the predicted user inputs to the interactive application during the disruption (714).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 28, 29, 32 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of Osman et al (US 2018/0001206 A1).
Regarding claim 22, Osman suggests—where Rodgers does not disclose—wherein the particular user interaction model has been adapted from a pretrained user interaction model that has been trained for multiple users (¶ [0020]: artificial intelligence can be used to continually examine the game play of multiple players).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Rodgers and Osman in order to have the AI be able to perform at a competent level for a new user.
Regarding claim 28, Osman suggests—where Rodgers does not disclose—wherein the particular user interaction model comprises one or more user-specific components trained for the particular user (¶ [0068]: one or more modules of the AI personal assistance system).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Rodgers and Osman in order to manage complexity and maintainability of the system.
Regarding claim 29, Osman suggests—where Rodgers does not disclose—wherein the particular user interaction model comprises one or more generic components trained for multiple users (¶ [0068]: an instance of the neural network may be used to train the user game play profiler to determine the game play profile for the plurality of users).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Rodgers and Osman in order to have the AI be able to perform at a competent level for a new user.
Regarding claim 32, Rodgers discloses wherein the particular user interaction model has at least one user-specific component trained for the particular user (¶ [0143]: simulation model uses machine learning to train itself to accurately model a particular user’s in-game behavior).  Osman suggests—where Rodgers does not disclose—at least one generic component trained for multiple users (¶ [0068]: an instance of the neural network may be used to train the user game play profiler to determine the game play profile for the plurality of users).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Rodgers and Osman in order to have the AI be able to perform at a competent level for a new user.

Allowable Subject Matter
Claims 23-27, 30, 33-35 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715